Title: From George Washington to Major General John Sullivan, 5 July 1779
From: Washington, George
To: Sullivan, John


        
          Dr Sir
          Head Quarters New Windsor July 5th 1779
        
        Since mine to you of the 3d—I have received yours of the 29th of June—I am glad to find that your second arrival of Stores and provisions was in better condition than the first—I hope what you still expect may prove equally good.
        I have received a letter from General Clinton of the 30th of June by which I find that his taking so large a quantity of provisions & Stores with him was in obedience to your orders—I cannot but be extremely apprehensive that this party will be exposed to the most imminent hazard from so great an incumbrance of stores, especially under the intelligence you communicate of the enemy’s assembling at Chonowaitatine. We may expect their whole force will be bent against General Clinton—Notwithstanding my apprehensions I would not undertake to interfere with your arrangements but shall leave him to act as you direct; at the same time, I must entreat you to consider whether he may not still disembarrass himself of a part of his stores. This will depend materially on your own immediate prospects of supply; if they appear sufficient, I am of opinion it will be adviseable for General Clinton to send back to Conojoharie all his provisions and stores more than are necessary for his subsistence & security till he joins you. In this case I would endeavour to prevail upon the Governor to have some Militia from that part of the Country ordered out to take charge of the stores at Conojoharie and convey them to a place of safety. If you from a full consideration of circumstances are of the same opinion you will give directions accordingly and inform me of them. The measure besides the good effect of disencumbering the detachment will serve to puzzle the enemy’s and render our real designs equivocal.
        I approve of your intention of reaching Tiogo before General Clinton moves from Otsego. Would it be prudent to carry the idea still further by moving on to meet him towards Owege or Chenango as far as it can be done with safety? This would certainly tend to distract and awe the Indians and facilitate your junction. But it is a matter I only mean to suggest for your consideration.
        I observe your force by a late return including Clintons amounted to 3,500 men fit for duty—Clintons at the time his return was made to you (though his numbers have augmented since) were probably 1000—This leaves you 2500—You say you shall only be able to march 1500 men from Wyoming—1000 therefore must be employed as Garrisons escorts &c. This number is far more considerable than I can conceive necessary. Your posts of communication need not be numerous nor large; it appears to me that less than one third of the number

would suffice for them and for contingent services—It is essential that your operating force should be as great as possible—In order that it may be the less requisite to leave a large part of your troops to guard your communication. I have again written to the Council of Pennsylvania urging the necessity of sending you a reinforcement of five or six hundred Men of some sort or other to be employed in this way and enable you to keep your Continental force in a body. These may serve to strengthen the garrisons you leave behind and protect your convoys. I hope the application may succeed; it shall be pressing and pointed.
        I send you some intelligence lately received from Canada. It is from a friend there who covers himself by assuming the stile of a Tory. From this account it appears that 700 men—have been sent from Canada to reinforce the savages. I am with great regard Dr Sir Yr Most Obet, Servant
        
          Go: Washington
        
      